Citation Nr: 0535250
Decision Date: 11/01/05	Archive Date: 01/12/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-37 422	)	DATE NOV 01 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for bipolar affective disorder with psychotic features.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to October 1992.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2003 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded the veteran service connection for bipolar affective disorder with psychotic features, and assigned a 50 percent initial rating.  The veteran responded by filing an April 2004 Notice of Disagreement regarding his assigned initial rating, and was sent a Statement of the Case in February 2005.  He then filed an April 2005 substantive appeal, perfecting his appeal of this issue.  

The veteran has also perfected appeals of his increased ratings claims for lumbosacral spine and bilateral shoulders, and in a May 2005 action, these issues were remanded by the Board.  Because these issues are awaiting return to the RO for action in accord with the Boards remand orders, they will not be further considered by the Board at this time.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has rendered all required assistance.  

2.  The veterans bipolar affective disorder is characterized by a depressed mood, poor sleep, increased feelings of anger, and some social and occupational impairment; however, it does not cause obsessive rituals, illogical or irrelevant speech, near-continuous panic or depression, impaired impulse control, or neglect of personal hygiene.


CONCLUSION OF LAW

The criteria for the award of an initial rating in excess of 50 percent for the veterans bipolar affective disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9432 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the pendency of this claim, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was enacted.  It essentially eliminates the requirement that a claimant submit evidence of a well-grounded claim.  The law also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  There are also new notification provisions contained in this law which require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Regulations implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the claims on appeal in light of the above-noted change in the law, and the requirements of the new law and regulations have been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By virtue of the February 2005 Statement of the Case and June 2001 RO letter to the veteran notifying him of the VCAA, he has been advised of the laws and regulations governing the claims on appeal and the evidence that he must supply and the evidence that VA would attempt to obtain.  The veteran has reported that he receives medical care at the VA medical center in Leavenworth, KS, and these records were obtained.  No private medical records have been obtained, as no such evidence has been indicated by the veteran.  The veteran has not otherwise identified any additional evidence not already associated with the claims folder that is obtainable.  Finally, he has been afforded a recent VA psychiatric examination in conjunction with his claim; for these reasons, his appeal is ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for Veterans Claims (Court) holding in Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court held that 38 U.S.C.A. § 5103(a) requires VA to provide notice to the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim before any initial unfavorable agency of original jurisdiction decision.  In the present case, the RO initially considered the claims on appeal in October 2003, subsequent to the passage of the VCAA and the modifications to 38 U.S.C. § 5103(a) therein.  Prior to that initial decision and subsequent to the passage of the VCAA, the RO provided notice to the veteran of the laws and regulations governing the claims on appeal and the evidence that he must supply and the evidence that VA would attempt to obtain, as has already been discussed above.  Finally, the veterans claim was adjudicated on several occasions, most recently in February 2005, in light of the additional development performed subsequent to October 2003.  Therefore, the Board finds no evidence of prejudicial error in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take due account of the 38 U.S.C.A. § 7261(b) rule of prejudicial error when considering VA compliance with the VCAA) and Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).  

The veteran seeks an initial rating in excess of 50 percent for his service-connected bipolar affective disorder.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  However, when the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2004).  

The veterans bipolar affective disorder is currently rated under Diagnostic Code 9432, which in turn refers to the General Rating Formula for Mental Disorders.  Under this Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting), and; inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when the evidence reflects total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9432 (2004).

The veteran underwent VA psychiatric examination in August 2003, at which time he reported anxiety and increased anger.  On objective examination he was fully oriented, with no impairment of thought processes or communication.  He denied hallucinations and delusions.  However, he reported increased angry outbursts, losing his temper frequently and wishing to harm others.  However, he has not acted on these wishes.  Suicidal thoughts were also reported, but without any plans or recent prior attempts.  He was able to maintain his own personal hygiene and other tasks of daily living.  The veteran reported that his memory changes at times, and he experienced racing thoughts.  He denied any obsessive behavior.  His speech was logical and goal-directed, with a normal rate and flow.  He did report panic attacks and stated his mood was generally depressed and anxious.  Impulse control was poor.  He was currently employed as a truck driver, a job which tended to isolate him from others.  The examiner found the veteran to be competent to manage his own financial benefits.  Bipolar affective disorder was confirmed, and a Global Assessment of Functioning (GAF) score of 52 was assigned.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

The veteran has also received VA outpatient psychiatric counseling for the last several years.  According to his treatment records, he continues to experience difficulty with anxiety and anger management.  His GAF scores have ranged from 53-60.  He has also been prescribed medication for his anxiety.  

After reviewing the totality of the record, the Board finds the preponderance of the evidence is against a disability rating in excess of 50 percent for the veterans bipolar affective disorder.  The evidence does not show a degree of impairment as would warrant a 70 percent rating.  While he veteran has reported some suicidal and homicidal thoughts, he has not acted on these thoughts, and no legal difficulties related to his bipolar disorder have been noted.  He has denied any obsessive rituals which interfere with routine activities, and his speech has not been intermittently illogical, obscure, or irrelevant at any time of record.  He has also not reported near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; while he does have bouts of depression and anxiety, he remains able to manage his own household and hold fulltime employment.  He has reported impaired impulse control, but has no history of unprovoked irritability with periods of violence, and has no recent history of drug or alcohol abuse.  He has been alert and fully oriented at all times of record, with no spatial disorientation.  His personal appearance and hygiene have also been good, according to the most recent examination report.  The VA examiner also found him competent to manage his own personal finances and household.  Additionally, the GAF scores assigned by various examiners have indicated a moderate level of symptomatology.  Finally, he continues to live with his wife and his children.  Overall, the preponderance of the evidence is against a 70 percent initial rating for the veterans bipolar disorder.  Inasmuch as the veteran's 50 percent evaluation reflects the highest degree of impairment shown since the date of the grant of service connection for bipolar affective disorder, there is no basis for a staged rating in the present case.  See Fenderson, supra.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the veteran.  The evidence discussed herein does not show that the service connected disability at issue presents such an unusual or exceptional disability picture as to render impractical the application of the regular schedular standards.  In particular, the veteran's bipolar affective disorder has itself required no extended periods of hospitalization, and is not shown by the evidence to present marked interference with employment in and of itself, as the veteran continues to be employed.  Therefore, the assignment of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has not otherwise submitted evidence tending to show that his service-connected disability is unusual, or causes marked interference with work other than as contemplated within the schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against an initial disability rating in excess of 50 percent, for the veterans service-connected bipolar affective disorder with psychotic features.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an initial rating in excess of 50 percent for bipolar affective disorder with psychotic features is denied.  




	                        ____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
MAR 2005 (RS) 	 4597	Page 2	

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


 
IN THE APPEAL OF	C 23 413 433
	MARK R. LIPPMAN	

IN THE CASE OF
	JAMES R. MCCARTER


DOCKET NO.  04-384 80A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty October 1964 to April 1967.  The appellant is the veterans attorney.   This matter comes to the Board of Veterans Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2005, the Board remanded this claim to the RO for further development.  The case has been returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The Board entered a final decision affirming the RO's denial of service connection for an acquired psychiatric disorder in June 2002.  

2.  The appellant was retained as the veterans attorney in July 2002.  

3.  The written fee agreement signed by the veteran and the appellant in July 2002 provided that 20 percent of any past-due benefits were to be paid to the appellant.

4.  An October 2003 rating decision implemented a September 2003 Board decision granting entitlement to service connection for a psychiatric disorder, and an initial disability evaluation of 50 percent was assigned, effective from September 1997.  

5.  The veteran appealed the initial disability evaluation assigned in the October 2003 rating decision; the appellant continued to represent him during his appeal concerning the initial disability evaluation, including the TDIU issue.  

6.  An August 2004 rating decision increased the veterans rating to 70 percent and assigned a TDIU rating, effective from April 2004.  


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the July 2002 fee agreement, in the amount of 20 percent of past- due benefits resulting from a August 2004 rating decision granting a 70 percent schedular disability evaluation for the service-connected psychiatric disability and a TDIU rating have been met.  38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In June 2002, the Board denied the veteran's claim of entitlement to service connection for a psychiatric disability.  In July 2002, the veteran retained the appellant to represent him at all administrative levels and before the United States Court of Appeals for Veterans Claims (the Court).  The applicable fee agreement is in writing and, in pertinent part, provides that the appellant's fee would be equal to no more than 20 percent of the total amount of the past-due benefits payable to the veteran by reason of a determination of him being entitled to such benefits.

The veteran appealed the June 2002 Board decision to the Court.  In February 2003, the Court vacated the Board's decision and remanded the case to the Board.  In September 2003, following receipt of additional evidence, the Board granted the veteran's claim of entitlement to service connection for a psychiatric disability.  

In an October 2003 rating decision, implementing the Board's September 2003 decision, the RO granted entitlement to service connection for schizophrenia and assigned a 50 percent evaluation, effective from September 8, 1997.  In January and February 2004 decisions, the RO found that the appellant was entitled to payment of attorney fees from past due benefits as a result of the October 2003 rating action.  

The veterans attorney responded to the notice of the October 2003 rating decision in April 2004 by requesting reconsideration of that rating decision and assignment of a TDIU rating.  In May 2004, the attorney also specifically filed a document designated as a notice of disagreement with the October 2003 rating decision, again arguing that a TDIU rating should have been assigned.

In August 2004, the RO increased the rating for schizophrenia to 70 percent, and granted a TDIU, both effective from April 5, 2004, the date of receipt of correspondence from the appellant indicating dissatisfaction with the 50 percent rating assigned.  The appellant argues that he is entitled to payment of attorney fees based on the award of increased disability.  

The appellant has continued to represent the veteran from July 2002 through the course of proceedings before the Court, the Board, and the RO.  (The Board notes that a separate decision by the Board addresses the veteran's on-going claims of entitlement to an effective date prior to April 5, 2004, for the award of a total disability rating based on individual unemployment due to service-connected disability (TDIU) and entitlement to a higher initial disability evaluation for schizophrenia rated 50 percent disabling from September 8, 1997 and as 70 percent disabling from April 5, 2004.  The Board's decision in this case does not address the matter of the appellant's entitlement to any attorney fees arising from the Board's decision on the veteran's appeal.)

Analysis

Attorneys-at-law may charge claimants for their services only if the following conditions have been met: (1) A final decision has been promulgated by the Board with respect to the issue, or issues, involved; (2) The attorney-at-law was retained not later than one year following the date that the decision by the Board with respect to the issue, or issues, involved was promulgated.  38 U.S.C.A. § 5904(c) (West 2002); 38 C.F.R. § 20.609(c) (2005).

Provisions at 38 U.S.C.A. § 5904(d)(2)(A) and 38 C.F.R. § 20.609(h)(1) govern payment by VA of attorney fees from past- due benefits resulting from a favorable decision.  According to these provisions, the claimant and an attorney may enter into a fee agreement providing that payment for the services of the attorney will be made directly to the attorney by VA of any past-due benefits awarded as a result of a successful appeal to the Board or an appellate court or as a result of a reopened claim before VA following a prior denial of such benefits by the Board or an appellate court.  VA will honor such an agreement only if: (1) The total fee payable (excluding expenses) does not exceed 20 percent of the total amount of the past-due benefits awarded, (2) The amount of the fee is contingent on whether the claim is resolved in a manner favorable to the claimant, and (3) The award of past- due benefits results in a cash payment to a claimant from which the fee may be deducted.  38 U.S.C.A. § 5904(d) (West 2002); 38 C.F.R. § 20.609(h)(1) (2005).

"Past-due benefits" means a nonrecurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by the Board or the lump sum payment which represents the total amount of recurring cash payments which accrued between the effective date of the award, as determined by applicable laws and regulations, and the date of the grant of the benefit by the agency of original jurisdiction, the Board, or an appellate court.  38 C.F.R. § 20.609(h)(3) (2005).

When the benefit granted on appeal, or as the result of the reopened claim, is service connection for a disability, the "past-due benefits" will be based on the initial disability rating assigned by the agency of original jurisdiction following the award of service connection.  The sum will equal the payments accruing from the effective date of the award to the date of the initial disability rating decision.  If an increased evaluation is subsequently granted as the result of an appeal of the disability evaluation initially assigned by the agency of original jurisdiction, and if the attorney-at- law represents the claimant or appellant in that phase of the claim, the attorney-at-law will be paid a supplemental payment based upon the increase granted on appeal, to the extent that the increased amount of disability is found to have existed between the initial effective date of the award following the grant of service connection and the date of the rating action implementing the appellate decision granting the increase.  38 C.F.R. § 20.609(h)(3)(i) (2005).  

In this case, the veteran retained the appellant within one year of the June 2002 Board decision denying the veteran's claim of entitlement to service connection for a psychiatric disability.  In a September 2003 Board decision, that benefit--service connection for schizophrenia--was granted.  The veteran appealed 50 percent the disability evaluation initially assigned by the RO and indicated that a TDIU was sought.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The appellant has continued to represent the veteran in that phase of the claim.  An increased evaluation was granted in an August 2004 rating decision as a result of the appeal: a 70 percent schedular disability evaluation for the service-connected psychiatric disability and a TDIU rating.  

The Increased Rating

The effective date for the award of the grant of service connection and the 50 percent evaluation was September 8, 1997, the date of the veterans claim.  The date of the rating action granting the increased amount of disability was August 18, 2004 in which the increased amount of disability was found to have existed since April 2004.  Accordingly, the increased amount of disability from April 2004 to August 2004, existed between the initial effective date of the award following the grant of service connection, September 1997, and the date of the rating action implementing the decision granting the increase, August 18, 2004.  Therefore the appellant is eligible for payment of attorney fees from the past-due benefits resulting from the August 2004 rating decision.  38 C.F.R. § 20.609(h)(3)(i) (2005).  

TDIU

The Court has held that, pursuant to 38 U.S.C.A. § 5904(c)(1), a fee agreement may be entered into between a claimant and an attorney for services provided only after the Board makes a final decision on the issue or issues involved in the case.  In the Matter of the Fee Agreement of Smith, 4 Vet. App. 487, 490 (1993).  The Court has also held that the issue or issues extant in the final Board decision in a case must be the same issue or issues for which the attorney is seeking payment.  In the Matter of the Fee Agreement of Stanley, 10 Vet. App. 104, 107 (1997).

In this case, the Board finds that the criteria for the payment of attorney fees from past-due benefits based on the award of a total rating based on individual unemployability due to service-connected disability are met.  

As set forth above, the RO, not the Board, determined that the veteran was entitled to a total rating based on individual unemployability due to service-connected disability.  The Court has held that a claim for unemployability is a separate claim from those of the underlying disabilities which cause the unemployability.  See Isenbart v. Brown, 7 Vet. App. 537, 540 (1995); Parker v. Brown, 7 Vet. App. 116, 118-19 (1994).  However, the Board notes that the Court has also held that the Board's failure to adjudicate an issue that was properly before it constitutes a final adverse Board decision with respect to that issue.  In the Matter of the Fee Agreement of Smith, 10 Vet. App. 311, 313-14 (1997).  In this case, the evidence shows that the unemployability claim was reasonably raised at the time of the Board's prior decisions.  

In a similar situation, In the Matter of the Fee Agreement of Kenneth B. Mason, 13 Vet. App. 79 (1999), the Court noted that eligibility for TDIU is a rating question dependent on a grant of service connection.  Therefore, while a claim for service connection of a disability always raises the issue of degree of disability, the issue of TDIU must be reasonably raised based on the submissions of the claimant or the evidence of record.  Because the issue of eligibility for TDIU does not become relevant until after service connection is granted, the issue, if previously raised, is inchoate and would remain as an underlying issue until a final decision on the question of service connection is issued.  Eligibility for direct payment of attorney fees would depend on whether the claim underlying the appeal included the TDIU issue.  If eligibility for a TDIU rating was reasonably raised by the evidence of record as part of the underlying claim for disability compensation before VA, then the TDIU rating is part of the initial rating and, pursuant to 38 C.F.R. § 20.609(h)(3)(i), the attorney would be entitled to payment by VA of 20 percent of the award of TDIU.  13 Vet. App. at 87.  

In this case, the record reflects that the veteran filed his claim for service connection for schizophrenia on September 8, 1997.  While he did not submit his formal claim for a TDIU until April 2004, he asserted throughout his appeal that he is unemployable due to his schizophrenia.  When he submitted his 1997 claim he included medical records documenting that he had not worked since 1987, and that he was receiving SSI.  In November 1997, he submitted a statement from his sibling that included information that the veteran had been fired from his job and was not working.  Most importantly, in a statement submitted in February 1999, the veteran stated that the longest job he ever held was eleven months.  He also stated that he should have an unemployability rating.  

If a veteran submits evidence of a medical disability (for which he is in turn awarded service connection), makes a claim for the highest rating possible, and submits evidence of unemployability, as the veteran has in this case, VA must consider a TDIU rating, even if not specifically requested by the veteran.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Accordingly, the Board finds that the claim for TDIU benefits was reasonably raised at the time of the Boards decisions, and that the Board's failure to adjudicate that issue that was properly before it constitutes a final adverse Board decision.  In the Matter of the Fee Agreement of Smith, 10 Vet. App. 311, 313-14 (1997); Matter of the Fee Agreement of Cox, 11 Vet. App. 158 (1998).  There having been a final adverse Board decision and the attorney was retained not later that one year following that decision, the Board finds that the criteria for direct VA payment of attorney fees from past-due benefits have been met as to the TDIU issue.  38 U.S.C.A. § 5904; 38 C.F.R. § 20.609.  The TDIU matter in this case falls within the parameters of In the Matter of the Fee Agreement of Kenneth B. Mason, 13 Vet. App. 79, 87 (1999), and 38 C.F.R. § 20.609(h)(3)(i).  Therefore, the attorney may be paid 20 percent of the past-due benefits resulting from the award of TDIU between the initial effective date of the award following the grant of service connection and the date of the rating action implementing the decision granting the increase.

VCAA

The Board notes that the pertinent facts in this case are not in dispute. Resolution of this appeal depends on the application of the law rather than on weighing of the evidence. Under such circumstances, the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable and any failure to meet the VCAA duty to assist and notify is harmless error.  See Valiao v. Principi, 17 Vet. App. 229 (2003).  


ORDER

Payment of attorney's fees from past-due benefits resulting from an August 2004 rating decision granting a 70 percent evaluation for schizophrenia and a TDIU, effective from April 2004, is granted, subject to the laws and regulations governing payments of these benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans Appeals


  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 839-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
MAR 2005 (RS) 	 4597	Page 2	

